UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7727



CHRISTOPHER AKINSEHINWA,

                                           Petitioner - Appellant,

          versus


IMMIGRATION & CUSTOMS ENFORCEMENT, (I.C.E.);
DOUGLAS C. DEVENYNS, Warden of Wicomico County
Detention Center,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-05-2366-WDQ)


Submitted: March 23, 2006                     Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Akinsehinwa, Appellant Pro Se.    Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland; George William
Maugans, III, Special United States Attorney, IMMIGRATION AND
NATURALIZATION SERVICE, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Christopher Akinsehinwa appeals the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2241

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by       the district

court.    See Akinsehinwa v. I.C.E., No. CA-05-2366-WDQ (D. Md. Oct.

13, 2005).     We also deny Akinsehinwa’s motion for injunctive

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -